DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the amendment filed on 06/27/2022; claim(s) 1- 20 is/are pending; claim(s) 1, 12, & 18 is/are independent claim(s).
In light of the received amendments to the independent claims 1, 12, & 18 (see lines 3 -4 in claim 1 and similarly in claims 12 & 18), the outstanding 112(b) rejections are moot, and therefore are withdrawn.

Description of claim elements in Spec (see MPEP 2173.01 (I))
an event (see, claim 1, line 4) = ¶0026, “As used herein, an "event" is any disturbance in the power system that may be an actual physical fault (actual physical event) or a cyberattack (mal-doer event)”.
coherency similarity process (claim 1, line 5): ¶¶0011, 0027-0028, & 0044 (“similarity statistic”), “coherency analysis (e.g., were the two or more nodes that reported the event data coherently related to each other, as determined prior to the classification analysis, and was their output consistent with what was expected based on their coherency relation” and “In one or more embodiments, the similarity process 116 may use a coherency analysis to determine whether the received data is similar, within a threshold value/range of values, to expected data for the event”.
an event singular value decomposition: [0032], the event detection module 110 may apply a singular value decomposition (SYD) 130 on the unwrapped data to output a number of singular values 132 and right singular vectors 134 equal to the number of measurement variables.

Response to Arguments
Applicant's arguments, filed 06/27/202, against outstanding 103 1rejection have been fully considered but they are not persuasive. 
With respect to amended limitation (“wherein the coherency similarity process determines whether the received data is similar, within 2one of a threshold value and a range of values, to expected data for the event”, see, claim 1, lines 7 -8) of independent claims 1, 12, & 18, applicant argues that Premerlani does not teach this feature and Ruvio fails to cure deficiency. Specifically, applicant argues:
“As amended, independent claim 1 describes receiving, via a communication interface of…However, with the current amendments of the independent claims, the claim feature of applying a coherency similarity process is now further defined as the coherency similarity process determining whether the received data is similar, within one of a threshold value and a range of values, to expected data for the event. With this definition of coherency similarity process, the claim element in question is clearly not satisfied by Premerlani's need for an exact match of data to avoid an error determination.
Ruvio does not cure the deficiencies of Premerlani, at least in this regard.

For at least the reasons set forth above, Applicant respectfully submits that claim 1 is patentable. Amended independent claims 12 and 18 include similar features to those recited in amended independent claim 1. For example, claims 12 and 18 describe instructions to "apply a coherency similarity process to the received data, via the classification module, wherein the coherency similarity process determines whether the received data is similar, within one of a threshold value and a range of values, to expected data for the event."

As such, claims 1, 12 and 18 are believed to be in condition for allowance and withdrawal of the rejection thereof is respectfully requested.
With regard to claims 2-4, 13-14 and 19, which depend from claims 1, 12 and 18,
Applicant submits that these claims are patentable at least by virtue of their dependencies from which is believed to be patentable for at least the reasons set forth above” (Remarks, 06/27/2022, pages 7- 9).

	Response: Examiner respectfully disagrees. For claim 1, upon further consideration, examiner notes that contrary to applicant’s argument, Ruvio clearly cures the deficiencies of Premerlani. Examiner agrees that Premerlani may fail to teach some amended feature of the independent claims. Particularly Premerlani does not teach the “a range of values” requirement of line 8 in claim 1 and in other independent claims. However, with respect to “a threshold value” of the amended limitation, Premerlani discloses this element in para.0048.
	Premerlani discloses:
	[0048] The comparison of graph 500 and graph 520 illustrates a potential method that spoofed data may be detected. While the measurement data from sensor 205 (shown in FIG. 2) may be manipulated to indicate a fault, sensor 205 includes multiple types of data. In the exemplary embodiment, the voltage data is manipulated to exceed a threshold that indicates a fault. However, graph 520 indicates that the phase data does not match how an actual fault should look. In this embodiment, the spoofed phase current curve 526 does not behave like a real phase current curve 506 when viewed over time. In the exemplary embodiment, real phase current data would show changes in phase current curve 506 after the fault, but the spoofed phase current curve 526 only shows consistent values.
 
	 Nevertheless, Ruvio clearly discloses the entire limitation of “applying a coherency similarity process to the received data via the classification module, wherein the coherency similarity process determines whether the received data is similar, within one of a threshold value and a range of values, to expected data for the event”. Please note, Ruvio discloses:
 [0112] The correlation may be performed, for example, by a correlation function that compares data (e.g., analogue signals, digital signals, values stored as vectors) and computing a correlation value. The correlation value is evaluated based on a correlation requirement (e.g., threshold, range), that may include a margin of error for data transmission. For example, the correlation requirement may be selected as 0.95 to account for errors in the transmission of the collected data over wireless networks and/or to account for errors in conversion from analogue to digital, or other non-malicious activity errors. The correlation may be performed, for example, by a mapping of the data, for example, values of parameters of the data are compared, for example, maximum speed during the last 30 minutes, and tire pressure.

[0129] At 410, an indication of malicious activity installed in the computing unit of the vehicle is created according to the analysis. The malicious activity may be identified absolutely, for example, by the classifier that output the indication of malicious activity. The malicious activity may be identified based on a probability of the presence of malicious activity according to a probability requirement, for example, a threshold, a range, and/or a function. For example, malicious activity may be identified when the analysis identifies the presence of malicious activity with a probability of over 70%.

	As such, applicant’s arguments against claim 1 and similarly for claims 12 & 18 are non-persuasive.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
in claim 1- 20, “classification module”. See paras. 0038, 0064, 0068
In claim 11, “event classification module” labelled item 110 in fig. 1. See paras. 0026, 0032, 00034.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1- 4, 12- 14, & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premerlani [Premerlani] (US 20180024900 A1, same applicant but published outside the grace period) in view of Ruvio et al. [Ruvio] (US 20190036946 A1). Premerlani and Ruvio are references of the record.

Regarding claim 1, Premerlani teaches a method comprising: (see, fig. 7);
receiving [“detection computer device 210 receives 702 signals representing measurement data”], via a communication interface of an event detection and comparison module comprising a processor [processor of the computer 210, figs. 1-2], data from one or more sensors in a system [system 100/800 having “one or more power generation systems 106” of fig. 1 and/or fig. 8], wherein the event detection and classification module includes a detection module and a comparison module ([0028, 0052]);
determining an event [fault indication in 704] occurred based on the received data ([0053]);
applying a coherency similarity process [comparing with the stored/known cyber-attack (“profiles of known cyber-attacks to compare to generated profile”0 profiles or nearby sensors’ profile to see similarity] to the received data via a comparison module ([0054- 0058], claim 2),
wherein the coherency similarity process determines whether the received data is similar, within one of a threshold value [“the voltage data is manipulated to exceed a threshold that indicates a fault”] 
determining whether the event is an actual event or a mal-doer event3 [“spoofed fault” or “cable to determine that a potential cyber-attack is occurring”] based on an output of the comparison module ([0060], figs. 5- 6);
transmitting the determination of the event as the actual or the mal-doer event ([0003, 0035, 0060]); and
 modifying [“computer device 210 disables component 110 based on the determined authenticity…fault detection computer device 210 disables one or more sensors 205 or removes the data …raises one or more alarms that component 110 or system 100”] operation of the system based on the transmitted output ([0060]).
In summary, Premerlani teaches of using comparison logic to discriminate between an actual event and a spoofed (mal-doer event) as outlined above. 
However, it does not expressly teach: (1) its comparison logic to use “a classification module” (something trainable/learnable software logic corresponds to item 112 in applicant’s fig. 1) and (2) using of “a range of values” as part of the “the coherency similarity process determines whether the received data is similar” as claimed and shown above with strikethrough emphasis.
Ruvio is directed to a system and method for identifying malicious activity that changes the integrity of data captured by the sensors and sent out from a vehicle 501 to a server 512 comprising malicious activity detection code 510A (Abstract, fig. 2). Specifically, Ruvio teaches a method comprising:
receiving [the computing unit can be at server or at local vehicle], via a communication interface of an event detection and classification module [“computing unit”] comprising a processor, data [“the sensor data“] from one or more sensors [sensors of the vehicle 501]  in a system, wherein the event detection and classification module [“a statistical classifier” wherein the term classifier “means a machine learning method”] includes a detection module and a classification module ([0020, 0042-0043, 0126]); and
applying a coherency similarity process to the received data via the classification module, wherein the coherency similarity process determines whether the received data is similar [“identified based on a probability of the presence of malicious activity according to a probability requirement, for example, a threshold, a range, and/or a function”], within one of a threshold value and a range of values, to expected data for the event [“a statistical classifier”] and determining whether the event is an actual event or a mal-doer event based on an output of the classification module (Fig. 5, [0042, 0112, 0121-0122, 0129, 0180-0182]). In summary, Ruvio teaches its event detection and classification module using of the classification module/trainable classifier to distinguish mal-doer event and actual event from the received sensor data by applying a coherency/statistical similarity process by using one of a threshold value and a range of values.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ruvio and Premerlani because they both related to monitoring anomalies such as malicious vs actual events based on the sensed data  and (2) modify the system (e.g., fault detection computer device 210) of Premerlani to use one or more classification module(s)/classifier(s) in place of its comparison module by considering one of a threshold value and a range of values while applying the coherency similarity process to determine whether the received data from the sensors correspond to mal-doer event or an actual event as in Ruvio. 
Doing so identifying of the malicious activity on the data from the one or more sensors (like sensors 205 of Premerlani) can be made more accurate and up-to-date by using already known technique in the similar field (Ruvio, [0131]). Furthermore, the classifier module can output the probability of accuracy of the prediction about the detected events. As such, the combined teachings of Premerlani and Ruvio renders invention of this claim obvious to PHOSITA.

Regarding claim 2, Premerlani further teaches/suggests the method of claim 1, wherein the system is a power network and the one or more sensors are associated with a plurality of nodes in the power network ([0015], figs. 1, 8).

Regarding claim 3, Premerlani further teaches/suggests the method of claim 1, wherein the data [“sensors 205 measure voltage, amperage, and phase of transmitted energy” and PHOSITA knows that power network is well-known to use Phasor Data Concentrator to measure phase data] is synchrophasor data collected from phasor measurement units or Phasor Data Concentrators ([0032], figs.1, 8).
Regarding claim 4, Premerlani further teaches/suggests to PHOSITA the method of claim 3, wherein the synchrophasor data includes at least one of voltage angle current angle, voltage magnitude current magnitude, and active power ([0032, 0052], fig. 8).

Regarding claims 12 -14, Premerlani in view of Ruvio teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1 & 3-4.
Regarding claims 18- 19, Premerlani in view of Ruvio teaches/suggests invention of these claims for the similar reasons set forth above in claims 1 -2 respectively.
Allowable Subject Matter
Claims 5- 11, 15- 17, & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See last Office action, pages 11- 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Park (US 20100031368 A1) teaches a tamper detection method capable of more correctly determining whether malicious tamper exists. Park teaches whether the decrease in sensed value are causes by malicious tamper or metal fatigue by considering the threshold value and “error range” ([0036]).

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Over U.S. Publication No. 2018/0024900 to Premerlani ("Premerlani") in view of U.S. Publication No. 2019/0036946 to Ruvio et al. ("Ruvio").
        2 Please note one of “A” and “B” is to be required to be interpreted to require both “A” and “B” since it is different than one of “A” or “B”. So, this limitation is interpreted as to require both the “threshold value” and “a range of values” to determine whether the received data is similar or not.
        3 See, spec, “One or more of the sensors may be compromised by a malicious adversary (e.g., mal-doer), who may inject false data prior to the data's provision to the control operator. The false data may trick the control operator into thinking a fault has occurred, and to implement protective actions, potentially resulting in lost load”, “discern actual physical fault events ( e.g., short circuits, line faults, etc.) from mal-doer events (e.g., spoofed events that mimic fault like behavior).” (paras. 0002, 0008)